*1004MEMORANDUM BT THE OOURT
The applicable statute contemplates the allowance of such expenses as that herein sued for, and contains no prohibition within the scope of which this case falls.
*1005Tlie Secretary of Agriculture, duly authorized, had promulgated regulations in aid of and not in contravention of the statute and having, therefore, the force of law, and the item of expense herein sued for was an authorized charge under the regulations.
The plaintiff was traveling outside the District on official, business, under competent orders, at such hours of the day as entitled him to subsistence expense under the regulations, and we find no applicable limitations based upon the duration of an absence from the district ox the distance therefrom. which one must travel to become entitled to subsistence.
The expense of a meal might be saved to the Government’ by seeing to it that an absence of this short duration be “sandwiched” between meal hours, but that is purely an administrative matter, and it is hardly to be expected that Government business be regulated by such minor considerations.
It is not disputed that the plaintiff saw fit to eat during, the hours of his absence from the District, which embraced a usual meal hour within the regulations, or that he ate, at the expense claimed, and no reason appears why he should not be reimbursed accordingly.
GRahaM, Judge, took no part in the decision of this case.